COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §

                                               §               No. 08-13-00205-CV
 IN RE: DONNY LEE BRETZ
                                               §         AN ORIGINAL PROCEEDING
                  Relator.
                                               §                 IN MANDAMUS
                                               §

                                MEMORANDUM OPINION

       Relator, Donny Lee Bretz, a Texas prison inmate, has filed a petition for writ of

mandamus against the 70th District Court of Ector County, Texas. A court of appeals has

jurisdiction to issue a writ of mandamus against certain judges within our geographic district.

TEX.GOV’T CODE ANN. § 22.221(b)(West 2004). Ector County is not in the Eighth Court of

Appeals’ district. See TEX.GOV’T CODE ANN. § 22.201(i)(West Supp. 2012). This Court also

has authority to issue a writ of mandamus if it is necessary to enforce the court of appeals’

jurisdiction. Id. § 22.221(a). Relator does not have any appeals pending before this Court. We

do not have jurisdiction to grant mandamus relief against the Judge of the 70th District Court of

Ector County, Texas. Accordingly, we deny the petition for writ of mandamus.


August 23, 2013
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.